Title: Thomas Jefferson to Benjamin Austin, 9 February 1816
From: Jefferson, Thomas
To: Austin, Benjamin


          
            Sir
            Monticello Feb. 9. 16.
          
          Your favor of Jan. 25. is just now recieved. I am in general extremely unwilling to be carried into the newspapers. no matter what the subject; the whole pack of the Essex kennel open upon me. with respect however to so much of my letter of Jan. 9. as relates to manufactures, I have less repugnance, because there is perhaps a degree of duty to avow a change of opinion called for by a change of circumstances, and especially on a point now become peculiarly interesting.
          What relates to Bonaparte stands on different ground. you think it will silence the misrepresentations of my enemies, as to my opinions of him. No Sir; it will not silence them. they had no ground, either in my words or actions, for these misrepresentations before, and cannot have less afterwards; nor will they calumniate less. there is however a consideration, respecting our own friends, which may merit attention. I have grieved to see even good republicans so infatuated as to this man, as to consider his downfall as calamitous to the cause of liberty. in their indignation against England, which is just, they seem to consider all her enemies as our friends; when it  is well known there was not a being on earth who bore us so deadly a hatred. in fact he saw nothing in this world but himself; and looked on the people under him as his cattle, beasts for burthen and slaughter. promises cost him nothing when they could serve his purpose. on his return from Elba, what did he not promise? but those who had credited them a little, soon saw their total insignificance, and, satisfied they could not fall under worse hands, refused every effort after the defeat of Waterloo. their present sufferings will have a term; his iron despotism would have had none. France has now a family of fools at h it’s head, from whom, whenever it can shake off it’s foreign riders, it will extort a free constitution, or dismount them, & establish some other on the solid basis of national right. to whine after this exorcised demon is a disgrace to republicans, and must have arisen either from want of reflection, or the indulgence of passion against principle. if any thing I have said to could lead them to take correcter views, to rally to the polar principles of genuine republicanism, I could consent that that part of my letter also should go into a newspaper. this I leave to yourself and such candid friends as you may consult. there is one word in the letter however which decency towards the allied sovereigns requires should be softened. instead of despots, call them rulers. the first paragraph too of 7. or 8. lines must be wholly omitted. trusting all the rest to your discretion, I salute you with great esteem and respect.
          Th: Jefferson
        